FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                        November 27, 2019
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 SS WHITE BURS, INC.,

       Plaintiff - Appellant,

 v.                                                          No. 19-2049
                                                 (D.C. No. 1:18-CV-00698-WJ-KBM)
 GUIDANCE ENDODONTICS, LLC,                                   (D. N.M.)

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before PHILLIPS, McHUGH, and EID, Circuit Judges.
                   _________________________________

      SS White Burs, Inc. (“SS White”) and Guidance Endodontics (“Guidance”) are

embroiled in a licensing dispute over “V-Taper,” a patented endodontic file used in

root canal procedures. The district court denied SS White’s motion for injunctive

relief and granted Guidance’s cross-motion to compel arbitration, applying an

arbitration clause within the parties’ License Agreement. It also denied SS White’s

motion to reconsider.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
      On appeal, SS White contends arbitration is not appropriate because the

License Agreement was superseded by a handwritten “Settlement Agreement” that

makes no mention of arbitration. At the same time, SS White faults the district court

for assessing the validity and enforceability of that subsequent agreement.

Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                  I.     Background

      SS White is a longtime manufacturer of dental products, including endodontic

files used for root canals. SS White hoped to develop minimally invasive root canal

products, so it pursued a license for V-Taper from Guidance, the patent holder.

Tom Gallop is the Chief Executive Officer (CEO) and co-owner of SS White.

Dr. Charles Goodis, an inventor and endodontist, is the founder, CEO, and sole

member of Guidance, as well as the founder and CEO of Edge Endo, LLC.

      In March 2015, SS White and Guidance executed a License Agreement, by

which Guidance granted SS White a non-exclusive license to intellectual property,

including the V-Taper patents. In exchange, SS White agreed to pay royalties to

Guidance according to a designated schedule. Relevant to this appeal, the License

Agreement contains an arbitration provision, which states that “[a]ny disputes by and

between the parties arising under this Agreement, other than [certain claims for

injunctive relief], shall be resolved by arbitration.” Aplt. App. at 26. The License

Agreement also contains a modification provision, which specifies that it “may be

modified only by a written instrument that specifically refers to this Agreement and

is signed by an authorized official of each Party.” Id. at 28.

                                           2
      In January 2016, the parties executed a document entitled “2016 Amendment

to License Agreement” (“2016 Amendment”), which extends by one year the

deadlines for (1) SS White’s royalty payments and (2) the termination of the License

Agreement if SS White fails to meet its minimum sales requirements. Id. at 31-36.

The parties made handwritten changes to a copy of certain sections of the License

Agreement and attached the marked-up document as Exhibit A to the

2016 Amendment. Per the requirements of the License Agreement’s modification

provision, the 2016 Amendment specifically references “the March 26, 2015 License

Agreement,” id. at 31, and is signed by an authorized official of each party. The final

paragraph of the 2016 Amendment states that “[a]ll other terms and conditions of the

License shall remain unchanged” and incorporates “all the rights and obligations

contained in the License [Agreement].” Id. at 31.

      Ultimately, the relationship between the parties soured, and SS White stopped

making royalty payments. After some back and forth without a mutually satisfactory

resolution, Gallop and Goodis met during an endodontist conference in Denver in

April 2018. There they signed a handwritten document containing the following text:

      SS White pays Accrued royalties per Agreement
                             +
      $175k/yr Next 5 years
      2018, 2019, 2020, 2021 & 2022

      In Exchange for this
      Edge Endo grants SSW Ownership
      Of all V Taper Patents

      [Signature]
      Chuck Goodis CEO

                                          3
       [Signature]
       Tom Gallop SSW CEO

Id. at 38.

       The parties present very different versions of this document’s origin and

significance. SS White states that it was a product of negotiations between Goodis

and Gallop and repeatedly calls it a “Settlement Agreement.” See Aplt. Opening Br.

passim. According to SS White, the document reduced to writing Goodis’s offer to

sell Guidance’s ownership of the V-Taper patents outright to SS White1 if SS White

paid the accrued royalties for 2016 and 2017 and made yearly payments of $175,000

from 2018 through 2022. Guidance, by contrast, characterizes the document as a

“proposal” stemming from a “very brief and rushed” conversation between the

companies’ leaders, for which “key terms and details would need to be negotiated

before any contract was formed.” Aplt. App. at 93-94. We refer to this document as

the “2018 Handwritten Document.”

       On May 11, 2018, SS White sent Guidance a draft document entitled, “Second

Amendment to License Agreement” (“Second Amendment”), prefaced with a cover

e-mail from Gallop asking, “How does this work?” Id. at 122-36. The Second

Amendment references the License Agreement and the 2016 Amendment by title and

date. It contains three amendments to the License Agreement, which relate to


       1
        The document actually states that “Edge Endo grants SSW Ownership,” Aplt.
App. at 38 (emphasis added). In one allegation of the complaint, SS White states that
“Guidance is an alter-ego of Edge Endo” and that “Goodis . . . uses these entities
interchangeably.” Id. at 8. But elsewhere in the complaint, SS White calls the
reference to Edge Endo a “drafting error.” Id. at 13.
                                           4
royalties and the assignment of patents and trademarks. First, by May 2018, SS

White must pay $236,360.89 in royalties accrued before December 31, 2017, and

“upon such payment being made no royalties shall be due by [SS White] for any

period thereafter.” Id. at 123. Second, by the effective date of the Second

Amendment, Guidance and Goodis must transfer and assign their rights to the

V-Taper patents and trademarks to SS White through an Assignment Agreement and

Trademark Assignment Agreement, for which drafts were attached. Third, in

consideration for the assignments, SS White must make yearly payments of $175,000

to Guidance from 2018 through 2022. The draft Second Amendment confirms that

“[a]ll other terms and conditions of the [License] Agreement shall remain in full

force and effect,” id. at 124, thereby leaving the arbitration provision in place. In an

e-mail dated May 24, 2018, Gallop urged Goodis to “memorialize” their agreement

because “[a]mbiguity can lead to disputes.” Id. at 137. The parties never executed

the Second Amendment.

      In July 2018, SS White filed a complaint in district court, asserting a breach of

contract claim and seeking injunctive relief and specific performance based on an

anticipatory breach of the 2018 Handwritten Document. Shortly thereafter, Guidance

filed a demand for arbitration with the American Arbitration Association, alleging

that SS White breached the License Agreement and the 2016 Amendment. SS White

then filed a motion for a preliminary injunction in district court. Guidance opposed

that motion and filed a cross-motion to compel arbitration and dismiss the lawsuit.

The district court denied SS White’s motion and granted Guidance’s cross-motion. It

                                            5
held that the 2018 Handwritten Document did not supersede the License Agreement

and the 2016 Amendment because it is not a valid and binding contract, so the

arbitration provision from the License Agreement is still enforceable.

       SS White next filed a motion to alter or amend the judgment under Federal

Rules of Civil Procedure 59(e) and 60, asking the district court to reconsider its

ruling that the 2018 Handwritten Document was not a valid contract, to allow the

parties to pursue discovery as to whether the parties intended to be bound by that

document, and to permit a jury to resolve whether that document is a valid contract.

SS White also challenged the district court’s finding that there were no material facts

in dispute. The district court denied the motion to reconsider as well, echoing its

original ruling.

       SS White filed this timely appeal.

                              II.   Standard of Review

       Our review is governed by two separate standards. We review the district

court’s denial of SS White’s motion for a preliminary injunction and motion to

reconsider for an abuse of discretion. See Planned Parenthood Ass’n of Utah v.

Herbert, 828 F.3d 1245, 1252 (10th Cir. 2016) (motion for a preliminary injunction);

Jennings v. Rivers, 394 F.3d 850, 854 (10th Cir. 2005) (post-judgment motion).

       We review de novo the district court’s grant of Guidance’s motion to compel

arbitration. See Hancock v. Am. Tel. & Tel. Co., 701 F.3d 1248, 1261

(10th Cir. 2012). In reviewing whether arbitration is required, we apply the same

legal standard the district court employed, Avedon Eng’g, Inc. v. Seatex, 126 F.3d
6
1279, 1283 (10th Cir. 1997), which resembles the summary judgment standard, see

Hancock, 701 F.3d at 1261. If “the parties dispute the existence of an agreement to

arbitrate, a court may grant a motion to compel arbitration if there are no genuine

issues of material fact regarding the parties’ agreement.” Id. (internal quotation

marks omitted). The opposing party receives “the benefit of all reasonable doubts

and inferences that may arise.” Id. (internal quotation marks omitted).

                                    III.   Analysis

      Applying these standards, we affirm for substantially the same reasons

provided by the district court in its (1) Memorandum Opinion and Order Denying

Plaintiff’s Motion for Preliminary Injunction and Granting Defendant’s Cross-Motion

to Compel Arbitration and Dismiss Case, dated February 27, 2019, see Aplt. App.

at 191-206; and (2) Memorandum Opinion and Order Denying Motion to Alter or

Amend Judgment, dated March 19, 2019, see id. at 259-63.

      The district court thoroughly traced the history of the parties’ relationship and

carefully considered the contents of the License Agreement, the 2016 Amendment,

the 2018 Handwritten Document, the parties’ correspondence, and the Second

Amendment. After parsing through the evidence submitted by the parties, the court

found that the 2018 Handwritten Document “is not a valid and binding contract”

because it “was never meant to constitute a complete and exclusive document fully

expressing the intent of the parties.” Id. at 202. Therefore, “the arbitration provision

from the License Agreement is still intact, valid and enforceable.” Id. The district

court also noted that SS White’s incorporation of an arbitration provision into written

                                           7
agreements that preceded the 2018 Handwritten Document and the draft agreement

that succeeded it “belies its claim that it is being ‘forced’ to arbitrate” this dispute.

Id. at 203. We have nothing to add to the district court’s thoughtful analysis as to

why arbitration is required, and we discern no abuse of discretion with regard to its

denial of SS White’s motion for a preliminary injunction or its motion to reconsider.

       We are also not persuaded by SS White’s arguments on appeal. The crux of its

argument here is that even if the underlying matter is arbitrable (which it continues to

dispute), the district court erred in going beyond the threshold question of

arbitrability when it found the 2018 Handwritten Document to be invalid and thus

reached the merits of its breach of contract claim. As explained below, however, a

ruling on the validity of the 2018 Handwritten Document was central to the district

court’s resolution of the parties’ competing motions given the arguments presented.

In fact, SS White affirmatively sought such a ruling by repeatedly arguing in the

district court that the dispute was not arbitrable because the 2018 Handwritten

Document was (1) a valid, enforceable agreement that (2) superseded the License

Agreement and the 2016 Amendment in their entirety. The two concepts went hand

in hand. SS White also moved for an injunction on these grounds.

       In its complaint, for instance, SS White defined the License Agreement and the

2016 Agreement as “the ‘Superseded Agreement’” and alleged that “[t]he Settlement

Agreement superseded [them] in their entirety as the parties intended.” Aplt. App.

at 7, 11. Then, in its motion for a preliminary injunction, SS White argued that it was

substantially likely to succeed on its claim for injunctive relief because “the

                                             8
Settlement Agreement and facts attendant thereto evince all of the essential elements

of a valid and enforceable contract” and “[t]he Settlement Agreement supersedes the

Prior Agreements.” Id. at 51-52; see also id. at 51 (stating that “the Settlement

Agreement is a valid, binding contract”); id. at 148 (“SS White will likely succeed on

the merits because it has established that the Settlement Agreement both: (1) is a

valid and enforcement [sic] contract; and (2) supersedes the Prior Agreements.”).

Similarly, in opposing arbitration, SS White argued that “[t]he contract under which

[its] claims arise—the Settlement Agreement—is a valid and enforceable contract

that does not contain an arbitration provision.” Id. at 145; see also id. at 50-51 and

148-53 (detailing SS White’s argument that the 2018 Handwritten Document is a

valid and enforceable contract). It also argued that the arbitration provision in the

License Agreement and the 2016 Amendment did not survive because those

agreements “were superseded in their entirety . . . as a matter of law” by the alleged

2018 contract. Id. at 145.2

      Having unequivocally asked the district court to rule that the 2018

Handwritten Document was a binding and enforceable contract that superseded the

parties’ earlier agreements as a matter of law, SS White cannot now complain about

the district court addressing this very issue. Furthermore, the legal justification for

its argument is misplaced. SS White relies on the proposition that district courts


      2
        Notably, in making this argument, SS White did not reconcile the fact that
the License Agreement expressly states that it “supersedes all prior agreements,
negotiations, and understandings of the Parties,” Aplt. App. at 28, whereas the 2018
Handwritten Document contains no such provision.
                                            9
cannot consider challenges to the entirety of a contract containing an arbitration

provision, such as challenges based on fraud in the inducement of a contract or

illegality of a contract. Aplt. Opening Br. at 22. But we face a very different

scenario, in which an entirely separate agreement that does not contain an arbitration

provision is under scrutiny. The district court did not strike down an agreement

containing an arbitration provision; it declared invalid an agreement that did not

contain an arbitration provision, which was sandwiched between multiple agreements

and a proposed agreement that did.

      SS White also argues on appeal that the district court “improperly resolved

material disputes of fact in Guidance’s favor when it concluded that the parties’

dispute must be resolved in arbitration.” Id. at 4. We reject this argument too. In its

briefing before the district court, SS White maintained that it had “presented

undisputed facts—i.e., the text of the Prior Agreements and Settlement Agreement,”

such that “the issues before the [district court were] susceptible to resolution as a

matter of law.” Aplt. App. at 163. Even so, in case the district court disagreed, SS

White requested a summary trial and narrowly targeted discovery to resolve the issue

of arbitrability. Id. The district court found the material facts to be undisputed and

explained that it “needed to decide only the legal significance of the facts.” Id. at

205. Consequently, it denied SS White’s request for a summary trial and

concomitant discovery.

      SS White now tries to create a factual dispute by pointing to the Declarations

that SS White’s CEO prepared for this litigation, which “aver[] that, at the time of

                                           10
execution, the parties intended for the Settlement Agreement to be binding and to

supersede the License Agreement in its entirety.” Id. But SS White is only entitled

to receive the benefit of reasonable doubts and inferences under the applicable

standard. See Hancock, 701 F.3d at 1261. Additionally, “[a]ffidavits must contain

certain indicia of reliability. . . . We do not consider conclusory and self-serving

affidavits.” Ellis v. J.R.’s Country Stores, Inc., 779 F.3d 1184, 1201 (10th Cir. 2015)

(internal quotation marks omitted). Notwithstanding Gallop’s Declarations, it is clear

from the record evidence, particularly the flurry of communications and proposed

agreements that SS White sent to Guidance after the April 2018 meeting, that the

2018 Handwritten Document was a proposal and not a meeting of the minds.

Significantly, as the district court emphasized when it found no material factual

disputes exists, SS White did not initially acknowledge these important events,3 let

alone contest them:

      [W]hile Plaintiff never mentioned those subsequent proposals or the
      circumstances surrounding them, it did not dispute them, either.
      Strangely, the factual allegations in Plaintiff’s amended complaint do
      not venture past the dates relevant to the 2018 Handwritten Document,
      and make no reference to subsequent events, and none of these
      proposals are included as exhibits to the complaint. . . . Similarly, in its
      motion to reconsider, Plaintiff simply pretends these subsequent events
      and proposals do not exist.

Aplt. App. at 262.




      3
        Ultimately, SS White referred to the arguments based on events post-dating
the 2018 Handwritten Document as “no more than a distraction.” Aplt. App. at 153
(emphasis omitted).
                                           11
      Because no material factual disputes exist, it follows that the district court did

not err in denying SS White’s perfunctory request for a summary trial and narrowly

targeted discovery to resolve the issue of arbitrability.

                                   IV.    Conclusion

      Accordingly, we affirm the district court’s decisions denying SS White’s

motion for a preliminary injunction, granting Guidance’s motion to compel

arbitration and to dismiss this lawsuit, and denying SS White’s motion to alter or

amend the judgment against it.


                                             Entered for the Court


                                             Allison H. Eid
                                             Circuit Judge




                                            12